--------------------------------------------------------------------------------

Exhibit 10.25


EMPLOYMENT AGREEMENT EXTENSION


THIS EMPLOYMENT AGREEMENT EXTENSION (the “Extension”) is entered into as of the
March 31, 2012 (the “Effective Date”), by and between Tower Financial
Corporation, an Indiana corporation (the “Company”) and Michael D. Cahill, a
resident of Allen County, Indiana (the “Employee”).


WHEREAS, the Company wishes to extend the original and extended employment
agreement (the “Original Agreement”) dated November 23, 2009 (Exhibit B) and
extended on September 8, 2010 until March 31, 2012 (Exhibit A), for a term to
end March 31, 2013, under the same terms and conditions as the Original
Agreement and as such has so notified the Employee on December 1, 2011, subject
to regulatory approval.


WHEREAS, the Employee wishes to be employed by the Company for the extended
term, under the same terms and conditions as the Original Agreement dated
November 23, 2009.


WHEREAS, the extension received regulatory approval from the Federal Reserve
Board (“FRB”) on January 4, 2012, and the concurrence of the Federal Deposit
Insurance Corporation (“FDIC”) on January 17, 2012.


NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound hereby, agree as follows:


1.           Term.  The term of the original agreement shall continue in full
force and effect through and including March 31, 2013, subject to FDIC
concurrence.


2.           Notification.  The Company will be obligated to notify Employee on
or prior to December 1, 2012, of its intent to either extend the original
Agreement for an additional term beyond March 31, 2013 or enter into a new
agreement with the Employee.


3.           Termination or Repayment of Certain Severance Payments.  If the
Company, or its successor, becomes aware that Employee has committed, is
substantially responsible for, or has violated, any of the respective acts or
omissions, conditions, or offenses described and set forth at 12 C.F.R
§359.4(a)(4),  then the Company,  or its successor, may (a) terminate any
severance benefits due under Sections 6 of the Original Agreement and/or (b)
demand and be entitled to reimbursement for severance benefits already paid to
Employee under such sections.


4.           Continuation of Agreement.  All the remaining terms and conditions
of the Original Agreement not in conflict with this Extension shall remain in
full force and effect for the Term.


IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first above written and agree that the effective date of the Extension will be
the expiration date of the original term, January 1, 2012.

 
 

TOWER FINANCIAL CORPORATION                              
By:
/s/: Rober N. Taylor
 
By
/s/:  Michael D. Cahill
             
Its:  
Chair, Compensation Committee              
Date:
January 18, 2012
 
Date:
January 18, 2012
       


 
 

--------------------------------------------------------------------------------

 

Exhibit A


EMPLOYMENT AGREEMENT EXTENSION


THIS EMPLOYMENT AGREEMENT EXTENSION (the “Extension”) is entered into as of the
eighth day of September, 2010 (the “Effective Date”), by and between Tower
Financial Corporation, an Indiana corporation (the “Company”) and Michael D.
Cahill, a resident of Allen County, Indiana (the “Employee”).


WHEREAS, the Company wishes to extend the original employment agreement (the
“Original Agreement”) dated November 23, 2009 (Exhibit B), for a term to end
March 31, 2012, under the same terms and conditions as the Original Agreement
and as such has so notified the Employee on August 27, 2010.


WHEREAS, the Employee wishes to be employed by the Company for the extended
term, under the same terms and conditions as the Original Agreement dated
November 23, 2009.


NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound hereby, agree as follows:


 
1.
Term.  The term of the original agreement shall continue in full force and
effect through and including March 31, 2012.



2.           Notification.  The company will be obligated to notify Employee on
or prior to December 1, 2011, of its intent to either extend the Agreement for
an additional term or enter into a new agreement with the Employee.


3.           Continuation of Agreement.  All the remaining terms and conditions
of the Original Agreement not in conflict with this agreement shall remain in
full force and effect for the Term.


IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first above written and agree that the effective date of the extension will be
at the end of the expiration date of the original term, January 1, 2011.
 
 
TOWER FINANCIAL CORPORATION
                             
By:
/s/: Joseph D. Ruffolo
 
By:
/s/: Michael D. Cahill
 
 
         
Its:  
Chair, Compensation Committee                    
Date:
September 8, 2010
  Date: September 8, 2010  


 
 

--------------------------------------------------------------------------------

 

Exhibit B


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 23th day
of November, 2009, by and between TOWER FINANCIAL CORPORATION, an Indiana
corporation (the “Company”) and MICHAEL D. CAHILL, a resident of Allen County,
Indiana (the “Employee”) and supersedes and replaces all prior employment
agreements between the parties, or any amendments thereto.


WHEREAS, the Company is in the business of operating a bank and financial
services holding company and, directly or through subsidiary entities, operates
or may operate various banking, trust company and other permitted businesses;


WHEREAS, Company wishes to employ Employee, and Employee wishes to be employed
by the Company, under the following terms and conditions,


NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound hereby, agree as follows:


 
1.
Employment.  The Company hereby employs Employee, for the Term set forth in
Section 3, as the Company’s President and Chief Executive Officer.  Employee
agrees to accept such employment upon the terms and conditions set forth herein,
and to devote his full-time, attention and best efforts to the performance of
his duties, as more fully described below.



2.           Duties.  During the Term, Employee’s duties (“Duties”) shall
consist of those Duties as are consistent with the position of President and
Chief Executive Officer, or such other duties, for and on behalf of the Company
or any of its affiliates, with executive responsibilities commensurate with a
position generally similar to that described in Section 1, as may from time to
time be assigned to him by the Company’s Board of Directors. Employee’s Duties
also include or may include, without limitation, serving as an officer, director
or employee of one or more Company subsidiaries or affiliates.


Employee agrees that any programs, financial or other products, software,
systems or other intellectual property that may be developed by the Company,
with or without Employee’s participation and assistance, and whether or not
within the scope of Employee’s Duties hereunder, shall be deemed to constitute
works for hire belonging to the Company, and, in all events, shall be and remain
the Company’s exclusive property; and Employee shall not assert (and hereby
relinquishes) any rights or claims therein or thereto.


3.           Term.  Subject to the provisions of Sections 3(a) through 3(c) and
unless otherwise extended as provided herein, the term of this Agreement (the
“Term”) shall commence on November 23, 2009 (the “Effective Date”) and shall
extend through December 31, 2010.


(a)           If, prior to September 1, 2010, the Company fails to notify
Employee that it wishes to either extend this Agreement for an additional period
or, alternatively, enter into a new agreement with Employee, in either case,
subject to Employee’s concurrence, as contemplated by Section 3(b), this
Agreement will in fact terminate as specified herein, subject, however, to the
Company’s obligation to pay Employee the Severance Amount described in
Section 6(f).


(b)           In the event that, prior to September 1, 2010, the Company has
timely notified Employee of its wish to either extend this Agreement for an
additional period or, alternatively, enter into a new agreement with Employee,
but on or prior to the thirtieth (30th) day after Employee’s receipt of such
notification, the parties have not either extended this Agreement, by a written
instrument setting forth the terms thereof, or entered into a new written
employment agreement, this Agreement shall likewise be deemed to have been
terminated as specified herein, subject, however, to the Company’s obligation to
pay Employee the same Severance Amount described in Section 6(f).

 
 

--------------------------------------------------------------------------------

 

(c)           If, during the Term, and without Cause as defined in Section 6(c),
the Company terminates the Agreement, Employee will be entitled either to the
Severance Amount described in Section 6(e), or, if applicable the Change in
Control Payment described in Section 6(g)(i), but not both.


Following the Term, any continued employment, unless pursuant to another written
employment agreement, if any, shall be on an at-will basis, subject to such
terms and conditions as the parties may mutually agree in writing.


4.           Compensation.


(a)           Base Salary.  During the Term, and unless otherwise mutually
agreed in writing during the Term, Employee will receive an annual base salary
of $180,000 (the “Base Salary”), payable in accordance with the Company’s normal
payroll practices in effect from time to time.  Such Base Salary shall be
subject to periodic review, and may be increased, but not decreased, from time
to time at the Board of Director’s sole discretion upon the recommendation of
the Company’s Compensation Committee.


(b)           Bonus.  During the Term, and unless otherwise mutually agreed in
writing, Employee will be eligible to receive a bonus at such times and in such
amounts, if any, as the Company’s Board of Directors, on the recommendation of
its Compensation Committee, may determine, in the exercise of its sole and
exclusive discretion.  Any such bonus compensation may be either, in whole or in
part, performance based, consistent with the requirements of Section 162 of the
Internal Revenue Code of 1986, as amended, or discretionary, and may be based
upon the provisions of any applicable incentive plan or upon the recommendation
of its Compensation Committee, in recognition of Employee’s performance of his
Duties in an extraordinary manner deserving of additional compensation. Nothing
in this Agreement, however, shall limit the Board’s discretion to adopt, amend
or terminate any performance-based or any other bonus plan.


(c)           Stock Options; Restricted Stock.  During the Term, Employee shall
be eligible to participate in such other stock option, restricted stock or other
equity-based incentive plans, including any plans contemplating the potential
grant of incentive stock options, non-qualified stock options, restricted stock,
or various other equity based awards, that may be adopted by the Company from
time to time; provided, however, that nothing herein shall be deemed to entitle
Employee to any specific benefit grant or award (any such grant or award to be
solely discretionary with the Board, upon the recommendation of the Compensation
Committee) or to limit the Board’s discretion to adopt, amend or terminate any
plan or program.


(d)           Other Benefit Plans.  The Company agrees that, if otherwise
eligible, Employee will be covered by or will be entitled to participate in any
vacation programs, 401(k) plans or programs, disability or life insurance plans
or programs, medical and/or hospitalization plans, and/or in any and all other
benefit plans which may be adopted from time to time by the Company during the
Term, for the general benefit of the Company’s senior executives.  Nothing
herein, however, shall limit the Company’s ability to exercise the discretion
provided to it under any such benefit plan, or otherwise in its discretion to
adopt, amend or terminate any such benefit plan or program.


(e)           Business Expenses.  The Company shall reimburse Employee for all
ordinary and necessary business-related expenses incurred by him while carrying
out his employment responsibilities hereunder.  Such reimbursement shall be in
accordance with the Company’s policies and practices regarding the types or
amounts of business expenses for which Employee may be entitled to reimbursement
hereunder, including any required pre-authorizations, and to establish policies
regarding such reimbursements.


5.           Agreement to Maintain Confidentiality.


(a)           Without the Company’s prior consent, Employee shall not divulge
any confidential business information, and he agrees and covenants that all
confidential business information regarding the Company’s business practices and
processes, its marketing plans and methods, its operations analyses and
software, customer and client lists and identities, however developed or
generated, as well as information concerning customer preferences and current or
prospective business opportunities, its financial and budgetary information,
business development ideas and strategies, and its other trade information,
trade secrets, know-how, and other information regarding the Company’s affairs
(“Confidential Business Information”) has been and will continue to be received
and held by Employee in the strictest confidence.  Employee agrees not to
divulge to any other person or use for his personal benefit or for the benefit
of any other person, any such Confidential Business Information, except insofar
as that person has a need to know such Confidential Business Information in the
ordinary course of the Company’s business and for its benefit.  Employee further
agrees that, upon expiration of the Term, or upon earlier termination of the
Agreement, regardless of reason or by whom terminated, he will not exploit and
will surrender to the Company any and all documents, records and rights, in
whatever form, that may be in his possession or control containing any such
Confidential Business Information, as well as any and all other property that
may belong to the Company, including, without limitation, computer hardware and
software, pagers, PDAs, Blackberries, cell phones and other electronic
equipment, notes, reports, studies and all electronically stored information.

 
 

--------------------------------------------------------------------------------

 

(b)           For purposes of this Agreement, information shall not be deemed to
constitute “Confidential Business Information” to the extent that the
information (i) is in the public domain, or hereafter becomes generally known or
available outside the Company through no action or omission on the part of
Employee in violation of this Agreement, (ii) is furnished to any person by the
Company without restriction on disclosure, (iii) becomes known to Employee from
a source other than the Company, without a breach of any obligation hereunder,
(iv) is required to be disclosed by law (in which case Employee will give prompt
written notice to the Company of any such required disclosure to the extent such
notice would not be prohibited by law), or (v) is disclosed after written
approval for disclosure has been granted by the Company.


(c)           The provisions of this Section 5 shall survive the termination of
this Agreement, whether by expiration of the Term or the earlier termination of
this Agreement.


6.           Termination of Employment.  For all purposes hereunder, the phrase
“termination of employment” or any formulation thereof shall mean a complete
separation from service as defined in IRC 409A and the regulations and guidance
issued pursuant thereto.


(a)           Termination Due to Death.  Employee’s employment with the Company
will automatically terminate immediately upon his death, and Employee’s estate
or designated beneficiary, in addition to any life insurance benefit payable to
Employee or his designated beneficiary, will be entitled to (i) any earned but
unpaid Base Salary to the date of termination, (ii) in the discretion of the
Board, upon the recommendation of the Compensation Committee, any pro rata bonus
for the partial calendar year to the date of Employee’s death, and (iii) any
unpaid vacation and unreimbursed expenses payable hereunder. Unless otherwise
required, and subject to the provisions of Section 8(a), all payments shall be
made within 30 days of Employee’s termination of employment, except for the pro
rata bonus, which shall be paid within 2½ months of the end of the fiscal year
in which the termination occurred.  Except for the foregoing payment amounts,
Employee shall be entitled to no other compensation, benefits or payments.


(b)           Termination Due to Disability.  If, during the Term, Employee
suffers a “Disability” as defined by one or more of the alternative definitions
of disability set forth in Section 409A of the Internal Revenue Code and the
guidance and regulations issued pursuant thereto, the Company, in the exercise
of its sole discretion, shall be entitled to terminate Employee’s employment
hereunder, immediately upon written notice to Employee of such decision,
subject, however, to the payment to Employee of (i) any earned but unpaid Base
Salary, (ii) any pro rata bonus for the partial calendar year to the date of
such notice, and (iii) unpaid vacation and unreimbursed expenses payable
hereunder. Unless otherwise required, and subject to the provisions of Section
8(a), Employee’s employment shall terminate and all payments shall be made
within 30 days of Employee’s receipt of written notice of termination of
employment, except for any pro rata bonus, which shall be paid within 2½ months
of the end of the fiscal year in which the termination occurred. Except for the
foregoing payment amounts, or any amounts payable to Employee under any Company
long-term disability plan, if any, Employee shall be entitled to no other
compensation, benefits or payments by reason of his disability.

 
 

--------------------------------------------------------------------------------

 

(c)           Termination by Company for Cause.  During the Term, the Company
shall be entitled to terminate Employee’s employment hereunder for “Cause,” as
defined below, by providing written notice to Employee of such decision.  For
purposes of this Agreement, Cause shall mean (i) the commission by Employee of
an act of malfeasance, dishonesty, fraud or breach of trust against the Company
or any of its affiliates, employees, clients or vendors resulting or intended to
result in substantial gain or personal enrichment to which Employee was not
legally entitled; (ii) the continued non-performance or breach by Employee of
any of his material Duties or obligations hereunder, whether expressed in
writing or otherwise generally understood, after a written demand by the Company
for correction of such non-performance or breach is delivered to Employee, which
specifically identifies the non-performance and the manner in which the Company
asserts that Employee has not performed, and the continued non-performance
following the expiration of thirty (30) days of his receipt of such written
demand; or (iii) Employee’s indictment, conviction of or plea of guilty or no
contest to any felony or any crime involving moral turpitude.


Upon termination of this Agreement for Cause, the Company shall pay Employee any
earned but unpaid Base Salary to the date of termination, any earned and unpaid
vacation and any unreimbursed expenses otherwise payable hereunder; provided,
however, that nothing herein shall be deemed to preclude the Company from
asserting a damage claim, if any, against Employee by reason of circumstances
related to the termination for Cause.  All such payments shall be made within 30
days of Employee’s termination of employment.  Except for the foregoing payment
amounts, Employee shall be entitled to no other compensation, benefits or
payments by reason of his termination of employment for cause.


(d)           Termination by Employee During the Term.  Employee may voluntarily
terminate his employment with the Company, without reason, at any time during
the Term, and, if so terminated, but subject in any event to the provisions of
Section 6(g)(ii) if there has been a “Change in Control,” as defined therein, he
shall be entitled to (i) any earned but unpaid Base Salary to the date of
termination, (ii) in the discretion of the Board, upon the recommendation of the
Compensation Committee, any pro rata bonus for the partial calendar year to the
date of termination, and (iii) any earned and unpaid vacation and unreimbursed
expenses otherwise payable hereunder. Unless otherwise required, and subject to
the provisions of Section 8(a), all payments required to be made by the reason
of this Section 6(d) shall be made within 30 days of Employee’s termination of
employment, except for any pro rata bonus, which, if awarded, shall be paid
within 2½ months of the end of the fiscal year in which the termination
occurred.  Except for the foregoing payment amounts, and, if applicable, any
amounts to which Employee may be entitled under the provisions of Section 6(g),
Employee shall be entitled to no other compensation, benefits or payments by
reason of Employee’s voluntary termination of employment.


(e)           Termination by Company Without Cause.  If, during the Term, the
Company terminates this Agreement and Employee’s employment hereunder, without
Cause as defined in Section 6(c), Employee shall be entitled to receive any
earned but unpaid Base Salary to the date of termination, any earned and unpaid
vacation and unreimbursed expenses otherwise payable hereunder, twelve months of
COBRA coverage (while employee remains eligible) paid for by the Company, and,
in addition, as liquidated damages or as a severance payment (the “Severance
Amount”), the greater of (i) Employee’s Base Salary, pro rated monthly,
multiplied by the number of months, or portion thereof, remaining to the
expiration of the Term, or (ii) twelve (12) months Base Salary, in either case
payable in a lump sum, in cash and without discount, within thirty (30) days of
termination, subject, in the case of the Severance Amount, however, to the
following limitations:


For purposes of Sections 6(e) through 6(g), if Employee is a “Specified
Employee” at the time of his separation from service, payment of the Severance
Amount described in this Section 6(e), the Post-Employment Payment described in
Section 6(f), or the Change in Control Payment described in Sections 6(g)(i)(A)
or 6(g)(ii)(A), shall be delayed for six (6) months after the date of the
separation from service, if required by Section 409A of the Internal Revenue
Code and the guidance and regulations thereunder (the “Delayed Payment Period”).
After such six month delay, the required lump sum Severance Amount shall
promptly thereafter be paid to Employee.


The term “Specified Employee” shall mean a key employee as defined in
Section 416(i) of the Internal Revenue Code, without regard to Paragraph (5)
thereof, determined as of December 31 of the calendar year preceding the year in
which the separation from service occurs.

 
 

--------------------------------------------------------------------------------

 

In the event that, during the Delayed Payment Period, Employee is found to have
been in violation of his covenants and obligations described in Section 7(a),
the Company shall not be required to pay Employee such Severance Amount,
Post-Employment Payment or Change in Control Payment, as the case may be. In the
further event that, even after having received all or any portion of such
payment, Employee is found to have been in breach of his covenants and
obligations pursuant to Section 7(a), whether prior to the receipt of or after
having received such payment, then the Company shall be entitled, through
institution of legal proceedings, to recover such payment, from Employee, in
addition to any and all other remedies to which the Company may be entitled by
reason of such breach, including the remedy set forth in Section 7(b).


Furthermore, if Employee’s employment is terminated hereunder by the Company
without Cause, all unvested stock options or shares of restricted stock held by
Employee shall be deemed fully vested, effective as of the date of termination;
provided that all vested stock options shall continue to be exercisable by
Employee, subject, however, to the provisions of the particular Company plan or
program pursuant to which the stock options were granted and to the terms of the
actual stock option agreement and option, only during the ninety (90) day period
following Employee’s separation from service.


Except for the foregoing payment amounts, and provisions regarding stock options
and restricted stock, Employee shall be entitled to no other compensation,
benefits or payments by reason of his termination without Cause.


(f)           Non-Extension.  If, as contemplated by the provisions of
Sections 3(a) and 3(b), either the Company fails to timely notify Employee that
it wishes to extend this Agreement for an additional period or, alternatively,
enter into a new agreement with Employee, or even if the Company has timely so
notified Employee, the parties have, nonetheless, failed to enter into an
extension agreement or a new employment agreement within the time specified in
Section 3(b), then, in addition to Employee’s entitlement to continue to be paid
all compensation and benefits as prescribed under the provisions of Section 4
for the balance of the Term, during which time he shall continue to render
services to the Company as contemplated by this Agreement, Employee shall also
be entitled to receive a post-employment payment (the “Post-Employment
Payment”), equal to the sum of Employee’s Base Salary, pro rated on a monthly
basis, multiplied by nine (9) months, payable in a lump sum, in cash and without
discount, within thirty (30) days of his separation from service, subject,
however, to the Delayed Payment Period limitations described in Section 6(e), if
applicable. In addition, all unvested stock options and shares of restricted
stock, if any, then held by Employee shall fully vest, as of the date of
separation from service; provided that all vested stock options shall be
exercisable by Employee, subject in any event to the provisions of the
particular Company plan or program pursuant to which the stock options were
granted and to the terms of the actual stock option agreement and option, only
during the ninety (90) day period following separation from service, and
Employee shall also be entitled to receive twelve months of COBRA coverage
(while Employee remains eligible) paid for by the Company.


(g)           Change in Control.  In the event that a change in control occurs,
as defined in Section 409A of the Internal Revenue Code and the guidance and
regulations issued thereunder (a “Change in Control”), then:


(i)           If, during the Term, and within three (3) months before or twelve
(12) months after such a Change in Control, Employee’s employment is terminated
by the Company, without Cause as defined in Section 6(c), Employee shall
thereupon be entitled,


(A)           to receive a “Change in Control Payment” equal to the amount
described in Section 6(e), payable in the manner and subject to the Delayed
Payment Period described therein;


(B)           to receive twelve months of COBRA coverage (while employee remains
eligible) paid for by the Company, and


(C)           to have all unvested stock options and shares of restricted stock,
if any, then held by Employee fully vest, as of the date of separation from
service; provided that all vested stock options shall be exercisable by
Employee, subject in any event to the provisions of the particular Company plan
or program pursuant to which the stock options were granted and to the terms of
the actual stock option agreement and option, only during the ninety (90) day
period following separation from service.

 
 

--------------------------------------------------------------------------------

 

(ii)           If within three (3) months before or twelve (12) months after
such a Change in Control, Employee’s compensation or his functional
responsibilities are materially reduced, Employee may in such event, by written
notice, elect to voluntarily terminate his employment, and Employee shall
thereupon be entitled, in lieu of any payments to which he might otherwise be
entitled by reason of the application of Section 6(d):


(A)           to receive a Change in Control Payment equal to the amount
described in Section 6(e), payable in the manner and subject to the Delayed
Payment Period described therein;


(B)           to receive twelve months of COBRA coverage (while employee remains
eligible) paid for by the Company, and


(C)           to have all unvested stock options and shares of restricted stock,
if any, then held by Employee fully vest, as of the date of separation from
service; provided that all vested stock options shall be exercisable by
Employee, subject in any event to the provisions of the particular Company plan
or program pursuant to which the stock options were granted and to the terms of
the actual stock option agreement and option, only during the ninety (90) day
period following separation from service.


7.           Non-Competition and Non-Solicitation.


(a)           Non-Competition.  The Employee agrees that, during the Term, and
for a period of twelve (12) months immediately following the earlier to occur of
the expiration of the Term or actual termination of Employee’s employment
hereunder, for whatever reason and by whomever initiated, and whether or not the
Employee is entitled to continue to receive compensation hereunder, he will not,
directly or indirectly, anywhere within a fifty (50) mile radius of the Allen
County Courthouse in Fort Wayne, Indiana, whether as an individual or sole
proprietor or as owner, partner, principal, stockholder, officer, director,
manager, agent, consultant or advisor, or by or through the lending of any other
form of assistance, engage in any business offering products or services the
same as or competitive with the products or services that, during the Term, are
(or are in the process of being) offered or supplied by the Company or its
subsidiaries,.  For purposes of this restriction, which the Employee agrees is
reasonable and tailored specifically to protect the legitimate business
interests of the Company and its subsidiaries, while not restricting the
Employee’s ability to engage in the same or similar businesses outside the
restricted area, a passive investment in an enterprise that is competitive with
the Company, without more, in an amount not exceeding two percent (2%) of the
equity interest in such entity, shall not be deemed a violation of this
provision.


(b)           Non-Solicitation.  Employee agrees that, during the Term, and for
a period of twelve (12) months immediately following the earlier to occur of the
expiration of the Term, or the earlier termination of Employee’s employment
hereunder, for whatever reason and by whomever initiated, and whether or not
Employee is entitled to continue to receive compensation hereunder, he will not,
directly or indirectly (i) solicit, take away, hire, employ or endeavor to
employ any person employed by the Company, or (ii) solicit, take away or attempt
to take away any of the existing or prospective customers or clients, vendors or
licensors of the Company or any of its subsidiaries (as of the date of
expiration or actual termination of employment, whichever is later), whether for
the purpose of conducting any business which directly or indirectly provides
banking, financial or other services similar in nature to the services provided
by the Company or any of its subsidiaries, or otherwise. As used herein, the
term “prospective customers or clients” shall include persons or entities with
whom the Company or its subsidiaries have been in contact within the previous
twelve (12) months for the purpose of establishing or conducting a business
relationship.


(c)           Specific Enforcement.


(i)           Employee acknowledges that any violation of any provision of
Section 7(a) or Section 7(b) by him will cause irreparable damage to the
Company, that such damage will be incapable of precise measurement, and that, as
a result, the Company will not have an adequate remedy at law to redress the
harm which such violation will cause.  Therefore, in the event of any violation
of any provision of Section 7(a) or Section 7(b) by Employee, Employee agrees
that, in addition to all other remedies that the Company or any of its
subsidiaries may have at law or in equity, including the right to discontinue
paying any further compensation hereunder, or the right to sue for damages, the
Company shall be entitled to injunctive relief, including, without limitation,
the right to obtain a temporary restraining order and a temporary injunction to
restrain any such violation. In such event, the Company shall not be required to
post a bond in excess of the minimum bond required under the civil rules of the
court having jurisdiction over the controversy.

 
 

--------------------------------------------------------------------------------

 

(ii)           In the event that a court shall find that Employee has violated
any of the restrictions set forth in Section 7(a) or Section 7(b), then the
period of the restrictions set forth herein shall automatically be extended by
the number of days that the court determined Employee to have been in violation
of such restriction.  Furthermore, in addition to any other relief to which the
Company shall be entitled, the Company shall be entitled to recover from
Employee its reasonable costs and attorney fees incurred by the Company in
seeking enforcement of these provisions.


8.           Miscellaneous.


(a)           Special Provision Regarding Section 409A of the Internal Revenue
Code. This Agreement is intended to comply with the applicable requirements of
IRC Section 409A and shall be limited, construed, and interpreted in accordance
with such intent (including final regulations or any other guidance).
Notwithstanding anything hereunder to the contrary, any provision of the
Agreement that is inconsistent with said Section 409A shall be deemed to be
amended to comply with IRC Section 409A and to the extent such provision cannot
be amended to comply with IRC Section 409A, such provision shall be null and
void.


(b)           Other Rights.  This Agreement shall not prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plans, if any, provided by the Company or any of its subsidiaries and
for which Employee may qualify, nor shall this Agreement limit or otherwise
affect such rights as Employee has under any other agreements with the Company
or any of its subsidiaries.  Amounts which are vested benefits or which Employee
is otherwise entitled to receive under the terms of any plan of the Company or
any of its subsidiaries and any other payment or benefit required by law at or
after termination of employment shall be payable in accordance with such plan or
applicable law, except as specifically provided by this Agreement.


(c)           Entire Agreement; Amendments.  This Agreement discharges and
cancels all previous and contemporaneous agreements, both written and oral,
between Employee and the Company.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof.  No
agreements, representations or statements of any party not contained herein
shall be binding on either party, and no amendment or variation of the terms and
conditions of this Agreement shall be valid unless in writing and signed by both
parties.


(d)           Assignability; Successors of the Company.


(i)           This Agreement and the rights and duties created hereunder shall
not be assignable or delegable by Employee.  The Company may, at its option and
without Employee’s consent, assign its rights and duties hereunder to any
successor entity, Company affiliate or subsidiary, or any transferee of the
Company’s assets.


(ii)           The Agreement will be binding upon and inure to the benefit of
the Company, Employee and their respective heirs, representatives and
successors.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the term “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 
 

--------------------------------------------------------------------------------

 

(e)           No Waiver.  No failure or delay by any party to this Agreement to
enforce any rights specified hereunder shall operate as a waiver of such right,
nor will any single or partial exercise of a right preclude any further or later
enforcement of the same right within the period of the applicable statute of
limitations.


(f)           Governing Law.  This Agreement and the performance of the parties
under this Agreement shall be construed in accordance with the laws of the State
of Indiana, regardless of the jurisdiction in which the action or proceeding may
be commenced.


(g)           Notices.  All notices and other communications provided for or
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when delivered and received by the other party, or when sent by
recognized overnight courier, or by faxed communication (with overnight delivery
of a hard copy thereof) to the following addresses and/or contact numbers:


 
If to the Company:
Tower Financial Corporation
Attn:  Richard R. Sawyer, CFO
116 East Berry Street
Fort Wayne, IN  46802



 
If to Employee:
Michael D. Cahill
5031 Sweetwater Plan
Fort Wayne, IN 46835



or to such other address or contact number as either party hereto will have
furnished to the other in writing in accordance with this Section 8, except that
such notice of change of address or contact number shall be effective only upon
receipt.


(h)           Counterparts.  This Agreement may be exercised in any number of
counterparts, each of which as so executed shall be deemed to be an original,
and such counterparts shall together be deemed to constitute but one agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
TOWER FINANCIAL CORPORATION
                             
By:
Michael S. Gouloff
   
/s: Michael D. D. Cahill
 
Its:
Chair – Compensation Committee    
Michael D. Cahill
 
Date:
November 23, 2009
   
Date: November 23, 2009
 

 

 

--------------------------------------------------------------------------------